Case: 3:18-cv-00019-WOB Doc #: 37-1 Filed: 07/15/21 Page: 1 of 4 - Page ID#: 175




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                             FRANKFORT DIVISION



KENTUCKY COAL                                 )
ASSOCIATION, INC.,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )      Case No. 3:18-cv-00019-WOB
DEBRA HAALAND, Secretary                      )
of the Interior, et al.                       )
                                              )
       Defendants.                            )


                                      MEMORANDUM

        Plaintiff in this case challenges a portion of a Final Rule promulgated by the Office of

 Surface Mining Reclamation and Enforcement (“OSMRE”) which disapproved certain

 proposed amendments to the state regulatory program whereby the Commonwealth of Kentucky

 implements the Surface Mining Control and Reclamation Act, 30 U.S.C. § 1201-1328

 (“SMCRA”). The action challenged herein was part of a Final Rule published in the Federal

 Register on January 29, 2018, at 83 Fed. Reg. 3,948.

       Defendants have been served with a copy of the Complaint, but their obligation to respond

 to it, along with all other proceedings, has been stayed by prior orders of this Court, granted at

 the request of the parties. (ECF Nos. 8, 12, 14, 16, 20, 22, 28, 30, 32, 34, and 36). In each

 request for a stay or extension thereof, the parties have reported their agreement that

 concurrently litigating the case while pursuing a negotiated resolution through rulemaking was

 not desirable. This continues to be the case. Although the current stay is about to expire, the
Case: 3:18-cv-00019-WOB Doc #: 37-1 Filed: 07/15/21 Page: 2 of 4 - Page ID#: 176




parties remain committed to pursuing settlement discussions without concurrently litigating the

case. The parties have continued to make progress toward a negotiated resolution, and the

continuing timeframe is largely a result of the requirements of the rulemaking processes at the

federal level.

      As previously reported, the Kentucky Energy and Environment Cabinet (“Cabinet”)

enacted two amendments to state regulations and submitted them to OSMRE in November 2019

for review and approval. On February 25, 2020, OSMRE published in the Federal Register two

proposed rules (KY-261 and KY-262) which included the Cabinet’s amendments and

instructions on public comment, among other things. See 85 Fed. Reg. 10,633; 85 Fed. Reg.

10,634. In March 2020, the Kentucky Coal Association submitted comments on each proposed

rule and the EPA commented on KY-262. No other comments were received.

      In April 2020, the parties conferred on the proposed rule. Based on those discussions,

OSMRE requested additional detail from the Cabinet on calculation of bond amounts under KY-

261 in connection with long-term water treatment. This additional detail was received by

OSMRE personnel in the Lexington field office in August 2020 and then forwarded in

September to counsel for defendants in Pittsburgh, PA, as well as to OSMRE’s regional office,

also in Pittsburgh. Review in Pittsburgh is now completed. Subsequently, the regional office

completed an internal draft of a Final Rule Notice (“Notice”) for proposed rule KY-261 and sent

the draft to the field office for review. Comments were returned, a revised version was then

provided to the field office, and on July 13, 2021, additional comments from the field office

were received in Pittsburgh. Once the two offices have reached consensus on the language of

the Notice, we expect it will be forwarded to the Regional Director of OSMRE in Pittsburgh,

with a request for approval. The regional office also continues to consider proposed rule KY-
Case: 3:18-cv-00019-WOB Doc #: 37-1 Filed: 07/15/21 Page: 3 of 4 - Page ID#: 177




262, although as previously reported the proposed rule presents some concerns which the parties

in this action and in civil action 18-cv-20 have discussed.

      It is anticipated that the remaining components of the administrative process, including

consideration of both proposed rules and the noted concerns, could take up to (and potentially

in excess of) an additional ninety (90) days to complete, which is the basis for this additional

requested stay. In short, the parties are working diligently to achieve a negotiated resolution

to this case, as discussed above.

       In light of the foregoing, the parties seek the Court’s approval of an additional ninety

(90) day stay in this case. The Court has inherent power to stay a case to achieve “economy of

time and effort for itself, and for litigants.” Gray v. Bush, 628 F.3d 779, 785 (6th Cir. 2010);

Landis v. North American Co., 299 U.S. 248, 254-55 (1936) (same).

       The parties believe that a stay is appropriate to avoid potentially unnecessary litigation

and to conserve judicial resources. The parties therefore respectfully request that this Court

exercise its discretion to stay this case for 90 days because doing so will allow the parties to

focus on whether they can resolve this dispute through the regulatory process and settlement

negotiations.

       Respectfully submitted this 15th day of July, 2020.

                                              CARLTON S. SHIER, IV
                                              Acting United States Attorney
                                              Eastern District of Kentucky

                                              /s/ John S. Most
                                              JOHN S. MOST
                                              Special Assistant U.S. Attorney
                                              U.S. Department of the Interior
                                              Office of the Solicitor
                                              Three Parkway Center, Suite 385
                                              Pittsburgh, PA 15220
                                              412-937-4009 || 412-937-4003 (fax)
Case: 3:18-cv-00019-WOB Doc #: 37-1 Filed: 07/15/21 Page: 4 of 4 - Page ID#: 178




                                              john.most@sol.doi.gov

                                              /s/ T. Lee Gentry
                                              T. LEE GENTRY
                                              Assistant U.S. Attorney
                                              E.D. Kentucky
                                              260 W. Vine St. Suite 300
                                              Lexington, KY 40507-1612
                                              859-685-4830 || 412-937-4003 (fax)
                                              Lee.Gentry@usdoj.gov

                                              Counsel for Defendants

                                              /s/ Richard Clayton Larkin (with permission)
                                              RICHARD CLAYTON LARKIN
                                              JASON T. AMS
                                              DENTONS BINGHAM GREENEBAUM LLP
                                              300 West Vine Street, Suite 1200
                                              Lexington, KY 40507
                                              (859) 231-8500 (telephone)
                                              (859) 367-3828 (fax)
                                              clay.larkin@dentons.com
                                              jason.ams@dentons.com
                                              Counsel for Plaintiff




                               CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing is being filed with the Clerk of the Court using
the CM/ECF system, thereby serving it on all parties of record on July 15, 2021.

                                              /s/ John S. Most
                                              JOHN S. MOST
